     Case:20-00447-MCF7 Doc#:16 Filed:04/29/20 Entered:04/29/20 11:01:01    Desc: Main
                               Document Page 1 of 1


1                       IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
2

3
       IN RE:                                  CASE NO. 20-00447-MCF7
4      LESLIE ANN FONSECA ARROYO               Chapter 7

5

6
       xx-xx-3905
7
                     Debtor(s)                     FILED & ENTERED ON APR/29/2020
8

9
                                           ORDER
10
            The Motion for Approval of Reaffirmation Agreement between Toyota
11
      Credit De Puerto Rico and Debtor (docket #15) is hereby granted.
12
            IT IS SO ORDERED.
13
            In San Juan, Puerto Rico, this 29 day of April, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
